Citation Nr: 9912027	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine, 
with anterior lipping at L4-5, narrowing of disc space at L5-
S1, and lumbarization of S1, on appeal from the initial grant 
of service connection.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970 and from April to May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability.

Entitlement to TDIU was the only issue certified to the Board 
on appeal.  For the reasons discussed below, the Board finds 
that the veteran has filed a notice of disagreement with the 
original assignment of a 40 percent disability rating for his 
back condition in the May 1997 rating decision, thereby 
initiating an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

Due process

First, the Board must consider all documents submitted prior 
to its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In May 1992, the veteran filed claims for service connection 
for a back condition and for nonservice-connected pension 
benefits.  A November 1992 rating decision denied these 
claims, and the veteran perfected his appeal to the Board.  
In May 1994, the Board remanded these claims for additional 
development.  While this case was in remand status, a May 
1997 rating decision granted service connection for 
degenerative joint disease of the lumbar spine, with anterior 
lipping at L4-5, narrowing of disc space at L5-S1, and 
lumbarization of S1, with assignment of a 40 percent 
disability rating.  That decision also granted nonservice-
connected pension benefits based on the veteran's inability 
to follow a substantially gainful occupation due to all of 
his disabilities.

In June 1997, the veteran filed a claim for TDIU.  After that 
claim was denied in a November 1997 rating decision, the 
veteran filed a notice of disagreement stating, in part, that 
he "fail [sic] to understand the rating board's decision 
that [he] be rated at only 40%."  In his substantive appeal 
for the TDIU claim, the veteran stated, in part, that he 
maintained that he was not 40 percent disabled, but 100 
percent.  Either of these documents, filed at the RO, would 
be timely as a notice of disagreement with the May 1997 
rating decision that originally assigned the 40 percent 
disability rating for the veteran's back condition.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Second, as indicated above, the veteran disagreed with the 
original disability rating assigned for his back condition.  
The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO should issue a SOC to the veteran that correctly 
identifies the issue on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the May 1997 rating decision that was considered in 
assigning the original disability rating for the veteran's 
back condition, then consider all the evidence of record to 
determine whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition at 
any period of time since his original claim.  

Evidentiary development

It is appropriate to provide the veteran additional VA 
examinations to evaluate the effect of his service-connected 
back condition on his employability.  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (1998); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although the veteran 
was provided VA examinations in 1997, the examiners did not 
render opinions as to the effect of the veteran's service-
connected back disorder on his employability. 

Furthermore, the Board does not have sufficiently clear 
medical evidence on which to base a decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).  In 1989, Charles Fontenot, M.D., 
indicated that the veteran was disabled and unable to work 
due to degenerative joint disease of the lumbar spine.  Upon 
VA examination in 1995, R. Dale Bernauer, M.D., concluded 
that the veteran's complaints were exaggerated, and he only 
had 10 percent permanent disability for his back and should 
be able to work other than avoiding lifting more than 50 
pounds or repetitive stooping, bending, or squatting.  These 
conflicting opinions regarding the effect of the veteran's 
back condition on his employability must be reconciled.  

Attempts to obtain some of the veteran's treatment records 
have been unsuccessful.  A request to Dr. Fontenot for 
treatment on the date indicated by the veteran yielded a 
response from the doctor that the veteran was last seen 
August 26, 1980.  No treatment records were provided.  Dr. 
Thompson responded by giving the name and address of the 
doctor who might have the veteran's treatment records.  While 
the RO wrote to the other doctor, it did not request Dr. 
Thompson's treatment records for the veteran that were in the 
possession of the other doctor.  No response was received.  
It is the veteran's responsibility to present evidence in 
support of his claim.  If the RO has not been successful in 
obtaining referenced private treatment records, the veteran 
must be told of his responsibility and offered the 
opportunity to obtain and present these records if he wants 
them to be considered in connection with his claim.  See 
38 C.F.R. § 3.159(c).

The Court has reiterated that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In light of 
the above, the Board finds it is appropriate to remand the 
veteran's claim for further evidentiary development. 

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for his 
service-connected back condition since 
1996.  After securing any necessary 
release, request records of any treatment 
identified by the veteran that are not 
already of record.  Request again the 
copies of actual treatment records of the 
veteran from Dr. Fontenot and Dr. 
Thompson's treatment records that are 
located at the office of Linus Carroll, 
M.D.  Associate all records received with 
the claims file.  If private treatment is 
reported and those records are not 
obtained, tell the veteran and his 
representative, so the veteran will have 
an opportunity to obtain and submit those 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim under 38 C.F.R. 
§ 3.159(c) (1998).

2.  Ask the veteran to submit an up-to-
date employment statement.

3.  Schedule the veteran for appropriate 
VA physical examinations to evaluate his 
back condition.  It is very important 
that the examiner(s) be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examination(s).  The examiner(s) should 
indicate in the report(s) that the claims 
file was reviewed.  

The veteran's service-connected back 
condition should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected back 
condition, as distinguished from any 
nonservice-connected disorders present, 
without regard to the age of the veteran.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected back condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  All functional limitations are to 
be identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the back.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected low back disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Prior to rendering an opinion regarding 
the veteran's employability, the examiner 
should review (1) reports from VA 
examinations conducted between 1992 and 
1997, with particular attention to the 
opinion of Dr. Bernauer in January 1995 
regarding the veteran's employability, 
and (2) the statement by Dr. Fontenot in 
August 1989 regarding the veteran's 
employability.  In rendering an opinion 
regarding the veteran's ability to obtain 
and maintain gainful employment, based 
solely on his service-connected back 
condition, the examiner should attempt to 
reconcile these conflicting opinions.

The examiner must provide a complete 
rationale for all conclusions and 
opinions.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a total rating based 
on individual unemployability, giving 
consideration to all evidence of record.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

6.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a 
disability rating in excess of 40 percent 
for degenerative joint disease of the 
lumbar spine, with anterior lipping at 
L4-5, narrowing of disc space at L5-S1, 
and lumbarization of S1.  Review the 
evidence of record at the time of the May 
1997 rating decision that was considered 
in assigning the original disability 
rating for this condition, then consider 
all the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The SOC must correctly identify 
the issue as on appeal from the initial 
grant of service connection.  Notify the 
veteran that, if this issue is not 
resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1998).  Allow an 
appropriate period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

